On the trial the defendant offered in evidence a deposition "taken in the city of New York, and a caption stated that —  — attended on the part of the plaintiff, and S. B. C. and A. R. as commissioners on the part of the defendant. The deposition was taken by said C. and said R., who were named commissioners in the said commission, but was not certified under their seal or seals." The presiding judge refused to let the deposition be read. It was proved that Blount was insolvent when the note was delivered to the plaintiff, and that his insolvency was then known to the defendant.
His Honor, Judge Martin, instructed the jury to inquire whether the amount due upon Blount's note would be lost to the plaintiff unless made good to him by the defendant, and "if they should be of opinion it would be lost, they    (373) were then to inquire whether the loss was owing to the laches and want of due diligence on the part of the plaintiff, or whether it was owing to the insolvency or want of ability in Blount to pay. If the former, they ought to find for the defendant; if it was owing to the insolvency of Blount, they ought to find for the plaintiff." Under this charge a verdict was returned for the plaintiff, and the defendant obtained a rule for a new trial, (1) because the judge erred in rejecting the deposition; (2) on the ground of misdirection. The rule being discharged and judgment rendered on the verdict, the defendant appealed.
The plaintiff's remedy upon the covenant does not depend upon the question whether he has used all the diligence in applying to Blount for payment, and in case of nonpayment in giving notice to the defendant, which the law requires of an *Page 246 
indorsee of a negotiable instrument before he can maintain a suit against the indorser. Strict diligence in both respects is held to be indispensable in the mercantile world, and indeed was required of every person (whether merchant or not) who became a party to such instruments, until Brittain v.Johnston, ante, 293.
If the plaintiff is held to such diligence in this case, it was unnecessary for him to procure the covenant from the defendant upon which he has brought suit. That covenant, I think, has withdrawn the parties from the strict rules applicable to negotiable papers, and placed them upon the plain, inartificial principles of justice and common sense — principles which in the eyes of plain, untutored men are not obscured by any technicalities or refinements.
The defendant covenants that he will deliver to the plaintiff notes of hand such as he will be responsible for the payment of. With respect to Blount's note, which was one thus transferred, (375)  the court directed the jury that "if they should be of opinion that it would be lost through Blount's insolvency, they were to inquire whether the loss was owing to the laches and want of due diligence on the part of the plaintiff, or whether it was owing to the insolvency or want of ability in Blount to pay. If the former, they ought to find for the defendant; if it was owing to the insolvency of Blount, then they should find for the plaintiff." Under this charge (properly given, as I think) the jury found a verdict for the plaintiff. I see nothing in the law or justice of the case that ought to disturb it.
There is another ground on which a new trial is moved for, that is, the rejection of the deposition. Why the deposition was not taken by the commissioners chosen by both parties does not appear. No reason is assigned, nor is any reason given why the persons named in the commission ought not to have taken it. As far as appears, they stood indifferent between the parties.
It is stated further that the deposition was not certified under the seals of the commissioners, which the commission directed. If by this is meant that seals were not affixed to their names, I cannot think the objection a good one, if from their certificates it appears that they acted in the character of commissioners. When the deposition was taken it was their duty to return it to court with the commission under seal; it certainly was not to be sent open, subject to be inspected or altered by anybody. I could wish that this part of the case had been more fully stated. *Page 247 
The deposition may be of importance to the defendant. I think it right that there should be a new trial, therefore, on account of its rejection.
PER CURIAM.      Judgment reversed.
(376)